Citation Nr: 0921319	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-31 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 
2003 for the grant of a total disability rating for lumbar 
degenerative disc disease with the loss of use of both legs. 

2.  Entitlement to an effective date earlier than April 9, 
2003 for the grant of a separate 40 percent disability rating 
for lumbosacral strain. 

3.  Entitlement to an increased rating greater than 40 
percent for lumbosacral strain.

4.  Entitlement to an effective date earlier than April 9, 
2003 for special monthly compensation for the loss of use of 
both legs.

5.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1954 to December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

In this case, the Veteran received a general duty-to-assist 
letter in September 2003 identifying the Veteran's back 
claim, with respect to seeking an increased rating, but no 
letter was provided to the Veteran identifying the current 
issues on appeal and explaining the necessary elements and 
types of evidence to substantiate his earlier effective date 
claims or his claim of entitlement to special monthly 
compensation based on need for aid and attendance/housebound. 

In regard to the increased rating back claim on appeal, 
during the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or Court) issued a decision that 
further explained the VA's duty to notify under § 5103(a).  
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Although a September 2003 letter was sent to the Veteran 
correctly identifying the issue, the letter did not explain 
what was necessary to substantiate his claim nor did the 
letter provide the applicable or arguably applicable 
diagnostic codes for his spine disability.  The Court 
determined in Vazquez-Flores, such notice is insufficient to 
satisfy the VA's notice requirements.  Id.  It also does not 
appear that the Veteran was asked about how his disabilities 
affect his daily life and occupation during his VA 
examinations.  In short, he was never provided specific 
notice as detailed in Vazquez-Flores.  Id.  The Veteran is 
entitled to full and complete notice as detailed in Vazquez-
Flores followed by a subsequent readjudication by the agency 
of original jurisdiction.  Corrective action is required.

In support for his earlier effective date claims, the Veteran 
indicates he has been receiving Social Security 
Administration (SSA) disability benefits since September 1989 
due to his low back disability.  These records have never 
been obtained.  The U.S. Court of Appeals for Veterans Claims 
has held that, where VA has notice that the Veteran may be 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the Veteran's SSA medical records in 
conjunction with his application and award for SSA benefits, 
to the extent they exist.

The Veteran's representative argues that the Veteran 
identified private treatment for his low back received from 
1975 to 1980 back in 1985 and the RO never made efforts to 
obtain such records.  The Veteran's representative argues 
these records are relevant to the earlier effective date 
claims.  Indeed the Veteran did identify three doctors who 
allegedly provided treatment to the Veteran for his back from 
1975 to 1980, to include Dr. McKermen, Dr. Grower and Dr. 
Hoch.  The RO should make efforts to obtain these records.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination 
in October 2003, nearly six years ago.  Since that time, the 
Veteran alleges increased manifestations and further 
limitations his disability has on his daily life.  In light 
of all the potentially relevant evidence not of record and 
the Veteran's statements indicating a worsening of his 
condition, a new VA examination is indicated.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from September 2004 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to an effective date earlier 
than April 9, 2003 for the total 
disability award for lumbar degenerative 
disease with the loss of use of both legs, 
the award of a separate 40 percent rating 
for lumbosacral strain and the award of 
special monthly compensation for the loss 
of the use of both lower extremities as 
well as to the issue of entitlement to 
special monthly compensation for the need 
of aid and attendance/housebound and the 
issue of an increased rating for 
lumbosacral strain including the 
information detailed in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The 
Veteran should also be advised to submit 
any pertinent evidence in his possession.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with any filed claim by the Veteran for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from any private 
provider, to include Dr. McKermen, Dr. 
Grower and Dr. Hoch (for any and all low 
back treatment). These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's disabilities on 
appeal from the VA Medical Center in 
Minneapolis, Minnesota for the time period 
September 2004 to the present. Any 
negative responses should be documented in 
the file.

5.  After the above development is 
complete and the records are obtained, 
schedule the Veteran for an appropriate VA 
examination to ascertain the severity of 
his service- connected lumbosacral strain. 
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished such that all relevant and 
potentially relevant diagnostic codes may 
be applied. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should also comment 
on the overall affect his disability has 
on his employability and daily life.

6.  Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




